[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR RECONSIDERATION
The petitioner brings this motion for reconsideration alleging that this court should entertain a petition for illegal sentence CT Page 2159 after the Appellate Court in State v. Hilton, 45 Conn. App. 207,208, footnote 2, described as a "scrivener's error" the use of the statute number 53a-54b in the substitute information as to the charge of murder. The mittimus Petitioner's Exhibit 1 also in error contained the number 53a-54b although the sentence was 45 years which is clearly not the penalty for capital felony, the crime designated as 53a-54b. The respondent has produced the substitute information, Respondent's Exhibit A, which contains the improper statutory number and a portion of the charge of the presiding judge, Respondent's Exhibit B, which demonstrates that the crime of murder was instructed properly.
This court concludes as does the Appellate Court that a scrivener's error occurred which has not resulted in an illegal sentence. The error may be corrected at any time. State v.Wilson, 199 Conn. 417, 436. Because there is no illegal confinement alleged, the court must deny the motion to reconsider.
For the above reasons the motion is denied.
Thomas H. Corrigan Judge Trial Referee